           Case 2:19-cv-02382-JAM-DB Document 52 Filed 09/11/20 Page 1 of 5


 1 ARTHUR LIOU (SBN 252690)
   Leonard Carder, LLP
 2 1999 Harrison Street, Suite 2700
   Oakland, California 94612
 3 Telephone: (510) 272-0169
   Facsimile: (510) 272-0174
 4 aliou@leonardcarder.com

 5 SCOTT A. KRONLAND (SBN 171693)
   JEFFREY B. DEMAIN (SBN 126715)
 6 ELIZABETH VISSERS (SBN 321365)
   Altshuler Berzon LLP
 7 177 Post Street, Suite 300
   San Francisco, California 94108
 8 Telephone: (415) 421-7151
   Facsimile: (415) 362-8064
 9 skronland@altshulerberzon.com
   jdemain@altshulerberzon.com
10 evissers@altshulerberzon.com

11 Attorneys for Defendant AFSCME LOCAL 3299

12
                                   IN THE UNITED STATES DISTRICT COURT
13
                                  FOR THE EASTERN DISTRICT OF CALIFORNIA
14
     TERRANCE MARSH, et al.,                          )     Case No. 2:19-cv-02382-JAM-DB
15                                                    )
                    Plaintiffs,                       )     STIPULATION TO FILING OF
16                                                    )     CORRECTED SECOND AMENDED
            v.                                        )     COMPLAINT; ORDER THEREON
17                                                    )
     AFSCME LOCAL 3299, et al.,                       )     Courtroom: 6
18                                                    )     Judge: The Honorable John A. Mendez
                    Defendants.                       )     Trial Date: None Set
19                                                    )     Action Filed: November 26, 2019
                                                      )
20                                                    )
                                                      )
21

22

23

24

25

26

27

28

     Stipulation; Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB
           Case 2:19-cv-02382-JAM-DB Document 52 Filed 09/11/20 Page 2 of 5


 1                                              STIPULATION
 2          Plaintiffs Terrance Marsh, et al. (“Plaintiffs”), and Defendants AFSCME Local 3299, Xavier

 3 Becerra, and Janet Napolitano (“Defendants”), collectively referred to as the “Parties,” by and through

 4 their undersigned counsel, hereby stipulate and agree as follows:

 5          1.      On July 28, 2020, this Court issued its Order Granting Defendants’ Motion to Dismiss

 6 and Denying Plaintiffs’ Motion to Strike (“Order”), Docket No. 46, dismissing Plaintiffs’ First

 7 Amended Complaint. That Order provided Plaintiffs with twenty days to file a Second Amended

 8 Complaint (“SAC”) and Defendants with twenty days thereafter to respond thereto. Order at 23.

 9          2.      On August 17, 2020, Plaintiffs filed their SAC. Defendants’ response thereto is

10 currently due by September 15, 2020, having been extended by one week by stipulation of the parties,

11 approved by the Court.

12          3.      The Parties hereby agree and stipulate that Plaintiffs shall file a Corrected SAC to

13 correct the following four allegations in the SAC that Plaintiffs now understand are incorrect:

14                  a.     SAC ¶77 alleges that Plaintiff Theodore Mendoza’s payroll dues deductions

15 continued “until October 2019.” In fact, those deductions terminated at the end of July 2019.

16                  b.     SAC ¶137 alleges that “UC continues to deduct money from [Plaintiff Rebecca]

17 Van Antwerp’s paycheck, and the Union continues to accept that money.” In fact, those deductions

18 terminated at the end of August 2020.

19                  c.     SAC ¶148 alleges that “UC continues to deduct money from [Plaintiff Barbara

20 Grosse’s] paycheck, and the Union continues to accept that money.” In fact, those deductions

21 terminated at the end of January 2020.

22                  d.     SAC ¶158 alleges that “UC continues to deduct money from [Plaintiff Kiska

23 Carter’s] paycheck, and the Union continues to accept that money.” In fact, those deductions

24 terminated at the end of July 2020.

25          4.      The Corrected SAC shall not contain any other changes to the SAC and shall not alter

26 the paragraph numbering of the SAC.

27 ///

28

     Stipulation; [Proposed] Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                  1
           Case 2:19-cv-02382-JAM-DB Document 52 Filed 09/11/20 Page 3 of 5


 1          The foregoing is so stipulated and agreed.
 2          Dated: September 11, 2020.                      Respectfully submitted,
 3                                                          ARTHUR LIOU
                                                            Leonard Carder, LLP
 4
                                                            SCOTT A. KRONLAND
 5                                                          JEFFREY B. DEMAIN
                                                            ELIZABETH VISSERS
 6                                                          Altshuler Berzon LLP
 7                                                          By:     /s/ Jeffrey B. Demain
                                                                       Jeffrey B. Demain
 8
                                                            Attorneys for Defendant AFSCME LOCAL 3299
 9
                                                            Mariah Gondeiro, Cal. Bar No. 323683
10                                                          mgondeiro@freedomfoundation.com
                                                            Rebekah Millard, Cal. Bar No. 256714
11                                                          rmillard@freedomfoundation.com
                                                            Freedom Foundation
12                                                          PO Box 552
                                                            Olympia, WA 98507
13                                                          Telephone: (360) 956-3482
                                                            Facsimile: (360) 352-1874
14
                                                            By:     /s/ Mariah Gondeiro
15                                                                      Mariah Gondeiro
16                                                          Attorneys for Plaintiffs
17                                                          XAVIER BECERRA, State Bar No. 118517
                                                            Attorney General of California
18                                                          ANTHONY R. HAKL, State Bar No. 197335
                                                            Supervising Deputy Attorney General
19                                                          ANTHONY P. O’BRIEN, State Bar No. 232650
                                                            Deputy Attorney General
20                                                          1300 I Street, Suite 125
                                                            P.O. Box 944255
21                                                          Sacramento, CA 94244-2550
                                                            Telephone: (916) 210-6002
22                                                          Fax: (916) 324-8835
                                                            E-mail: Anthony.Obrien@doj.ca.gov
23

24                                                          By:     /s/ Anthony P. O’Brien
                                                                        Anthony P. O’Brien
25
                                                            Attorneys for Xavier Becerra, in his official
26                                                          capacity as Attorney General of California
27 ///

28 ///

     Stipulation; Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                                   2
           Case 2:19-cv-02382-JAM-DB Document 52 Filed 09/11/20 Page 4 of 5

                                                            HANSON BRIDGETT LLP
 1                                                          GILBERT J. TSAI, SBN 247305
                                                            gtsai@hansonbridgett.com
 2                                                          WINSTON K. HU, SBN 306677
                                                            whu@hansonbridgett.com
 3                                                          425 Market Street, 26th Floor
                                                            San Francisco, California 94105
 4                                                          Telephone: (415) 777-3200
                                                            Facsimile: (415) 541-9366
 5

 6                                                          By:     /s/ Gilbert J. Tsai
                                                                        Gilbert J. Tsai
 7
                                                            Attorneys for Defendant
 8                                                          JANET NAPOLITANO, in her official capacity
                                                            as President of the University of California
 9

10
                                        SIGNATURE ATTESTATION
11
            I attest that concurrence in the filing of this document has been obtained from each of the above
12
     signatories.
13
            Dated: September 11, 2020
14
                                                            ARTHUR LIOU
15                                                          Leonard Carder, LLP
16                                                          SCOTT A. KRONLAND
                                                            JEFFREY B. DEMAIN
17                                                          ELIZABETH VISSERS
                                                            Altshuler Berzon LLP
18
                                                            By:     /s/ Jeffrey B. Demain
19                                                                     Jeffrey B. Demain
20                                                          Attorneys for Defendant AFSCME LOCAL 3299
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     Stipulation; Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                              3
           Case 2:19-cv-02382-JAM-DB Document 52 Filed 09/11/20 Page 5 of 5


1
                                                       ORDER
2
             PURSUANT TO THE STIPULATION OF THE PARTIES, and finding good cause therein, IT
3
     IS HEREBY ORDERED that Plaintiffs shall file a Corrected Second Amended Complaint that shall
4
     correct the allegations as set forth in the parties’ Stipulation.
5
             IT IS SO ORDERED.
6

7 DATED: September 11, 2020                                   /s/ John A. Mendez
8                                                             THE HONORABLE JOHN A. MENDEZ
                                                              UNITED STATES DISTRICT COURT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation; Order
     Marsh v. AFSCME Local 3299, No. 2:19-cv-02382-JAM-DB                                      4
